

117 S2591 IS: Equal Pay for Equal Work Enforcement Act
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2591IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mr. Ossoff introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish the National Equal Pay Enforcement Task Force, and for other purposes.1.Short titleThis Act may be cited as the Equal Pay for Equal Work Enforcement Act. 2.National Equal Pay Enforcement Task Force(a)In generalThere is established the National Equal Pay Enforcement Task Force, consisting of representatives from the Equal Employment Opportunity Commission, the Department of Justice, the Department of Labor, and the Office of Personnel Management.(b)MissionIn order to improve compliance, public education, and enforcement of equal pay laws, the National Equal Pay Enforcement Task Force will ensure that the agencies in subsection (a) are coordinating efforts and limiting potential gaps in enforcement.(c)DutiesThe National Equal Pay Enforcement Task Force shall investigate challenges related to pay inequity pursuant to its mission in subsection (b), advance recommendations to address those challenges, and create action plans to implement the recommendations.